 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector for the Twenty-fifth Region, shall, after being duly signed by an official rep-resentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all other places where notices to its members are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Mail signed copies of the said notice to the Regional Director for the Twenty-fifthRegion for posting, the Charging Employer willing, at all locations wherenotices to its employees are customarily posted.Copies of said notice, to be fur-nished by the said Regional Director, after being duly signed by an authorized repre-sentative of the Respondent, shall be forthwith returned to the said Regional Directorfor such posting.(c) Notify the Regional Director for the Twenty-fifth Region, in writing, within 20days from the date of receipt of this Intermediate Report, what steps the Respondenthas taken to comply herewith.It is further recommended that, unless the Respondent shall within the prescribedperiod notify the said Regional Director that it will comply with the foregoingrecommendations, the National Labor Relations Board issue its order requiring com-pliance.APPENDIXNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS AND HELPERS LOCAL UNION215, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AND TO ALL EMPLOYEES OF THE BEDFORD-NUGENTCORP.Pursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT in any manner restrain or coerce employees of The Bedford-Nugent Corp., or any other employer, in the exercise of the rights guaranteedin Section 7 of the Act.CHAUFFEURS, TEAMSTERS AND HELPERS LOCAL UNION215, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone Number, Melrose2-1551, if they have any question concerning this notice or compliance with itsprovision.The Ingalls Shipbuilding Corporation,'division of Litton Indus-triesandInternational Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers andHelpers, AFL-CIO,Local Lodge No. 693.Case No. 15-RC-24 5. June 11, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John T. Lacey, hearing offi-cer.The hearing officer's rulingsmade at the hearingare free fromprejudicial error and are hereby affirmed.'The name of the Employer appears as amendedat thehearing.137 NLRB No. 61. THE INGALLS SHIPBUILDING CORPORATION, ETC.577Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceedng to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer for the following reasons:The Petitioner, by virtue of its membership in the Pascagoula MetalTrades Council, is party to a contract between the Employer and theCouncil covering production and maintenance employees. It now seeksa unit of unrepresented ratesetters of department 2. In addition tothe 10 ratesetters sought by the Petitioner, department 2 includes 2 pro-duction progressors and 30 production checkers.Production checkersare presently represented by Pascagoula Metal Trades Council pur-suant to a Board certification issued in 1944.The Employer contendsthat the petition should be dismissed because the employees sought aretechnical employees and, as such, are but a small segment of a largegroup of unrepresented technical employees performing related func-tions in its shipyard.Department 2 is one of two sections under production and cost con-trol, a subdivision of the production manager's division, and is underthe general supervision of the chief of production and cost control,who also exercises immediate supervision over the industrial engineersin department 50. Ratesetters, in order to determine employees' bonusand incentive pay, analyze work in progress and apply predeterminedincentive rates from a rate book, where feasible, and insure that theworking method and procedure are the same as those for which therate is established; make handicap allowances where work is performedunder abnormal conditions; review piecework tickets prepared by pro-duction checkers; make time studies where basic rates are inapplicable;and, when assigned, assist industrial engineers in time-study andmethods work. They are required to have a high school education andprevious experience as a production checker.Their work is thus of atechnical nature requiring the exercise of independent judgment andspecialized skills.2We find them to be technical employees.'In addition to the ratesetters and production checkers, the recorddiscloses a number of other unrepresented employees whose interestsdo not appear to be distinguishable from those of the employees soughtin the petition. In fact, the Board has previously found that em-2L2tton industries of Maryland,Incorporated,125 NLRB 722, 725.s Bethlehem Steel Company,97 NLRB 1072, 1075.649856-63-vol. 137-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the quality control department in the classifications ofquality control helper apprentice, quality control mechanic, laboratorytechnician, and engineering technician were technical employees whoseinterests were not distinguishable for bargaining purposes from those,of other unrepresented technical employees in the shipyard .4Theratesetters appear to have a close community of interest with produc-tion checkers as in most instances they have worked in this capacityand they retain seniority in the production checkers unit.Under cur-,rent Boardpolicy as set forth inShegeld 5they might appropriatelybe included in a unit with the production checkers.6However, nolabor organization seeks a unit consisting of ratesetters and produc-tion checkers.Additionally, it appears that productionprogressorsin department 2 do similar or related work to ratesettersand are notincluded in the petition.From the foregoing and from the entire record, we find that theemployees sought in the instant petition do not constitutea unit ap-propriatefor collective bargaining under established Board standards.We shall,accordingly,dismiss the petition.[The Board dismissed the petition.]*Case No 15-RC-2356, issued October 22,1961(not published in NLRB volumes), dis-missing a petition for employeesof the qualitycontrol department.5The Sheffield Corporation,134 NLRB 1101.9The Employer'smotionat the closeof the hearing requesting the Board to rescind thecertification of representatives in the production checkers unit hitherto issued in CaseNo 15-R-1077 (not published in NLRB volumes),isherewith denied, inasmuch as thatquestion cannot be said to have been adequately litigated herein.-'United States Welding Works Company, Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local No. 452.Case No. 27-CA-1152. June12, 1962DECISION AND ORDERUpon charges duly filed on January 17, 1962, by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 452, herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein called theGeneral Counsel, by the Regional Director for the Twenty-seventhRegion, issued a complaint dated March 7, 1962, against United'StatesWelding Works Company, Inc., herein called the Respondent.The complaint alleged that the Respondent violated Section 8 (a) (1)of the Act by promising certain benefits to employees if they wouldabandon the Union.On March 15, 1962, Respondent filed its answer to the complaintdenying the allegation and alleging as an affirmative defense that its137 NLRB No. 63_